DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered. 
Claim Objections
Claim 40 is objected to because of the following informalities:  
Regarding claim 40, the claimed, “comprising an absorbing wavelength absorbable by the free gas in the cavity” is unclear. What comprises an “absorbing wavelength”? Wavelength is a property of the emitted light, thus it is unclear how any of the structure of the accessory “comprises” an absorbing wavelength as claimed?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirenko et al. (US Pub. # 20160174887), hereinafter referred to as Kirenko.
Regarding claim 40, Kirenko teaches, “An accessory used for measuring free gas in a lung of a subject using spectroscopy, the accessory comprising: an introducing member being a nasogastric feeding tube adapted to be inserted into an oesophagus of the subject (Fig. 2, ref. # 30; [0011, 0040, 0062]); an optical fiber embedded into a wall of the introducing member (Fig. 2, ref. # 14, 15 shown near lungs/bronchi and into stomach; [0014, 0015, 0048, 0061, 0062]) and wherein said introducing member is configured for positioning a light emitting end of the fiber apposition to the bronchi while the introducing member extends into a stomach of the subject, wherein a proximal end of the optical fiber is connectable to a light source for emitting light with a wavelength associated with an absorption band of free gas in a cavity and comprising an absorbing wavelength absorbable by the free gas in the cavity (Fig. 2, ref. # 14, 15; [0035, 0044, 0054, 0062]).” Notably, the device/accessory of Kirenko teaches all the parts of the claimed invention as described above. The intended use details (notated by italicized language) as claimed are not required by the details of the accessory. Furthermore, as shown in the 9/12/2022 advisory action, paragraph [0062] of Kirenko teaches the claimed wavelength ranges as described by applicant (pg. pub. [0067]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 26, 28, and 32–39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg et al. (US Pat. # 20090118646), hereinafter referred to as Svanberg, in view of Kirenko (US Pub. # 20160174887).
Regarding claims 18, 28, and 32, Svanberg teaches, “A system (method) for measuring free gas in a lung of a subject based on spectroscopy, the system comprising: an introducing member (see para. [0030, 0075, 0103]); a light source (1) for emitting light at an absorbing wavelength [0086] of the free gas [0016]; an optical fiber (2) connectable to the light source and the introducing member is configured for positioning a light emitting end of said fiber near to bronchi ([0102–0104] & clm. 5); a detector unit adapted to be positioned on a skin surface, at a chest of the subject, for detecting light at the skin surface which has been transmitted from the light emitting end through tissue and the skin surface of the subject (ref. # 4, 6; [0025, 0044, 0103]); and a control unit for evaluating the detected transmitted light for determining the free gas in the lung, or a distribution of the free gas in the lung, or a concentration of the free gas in the lung, such that the free gas, the distribution of the free gas or the concentration of the free gas is determinable by the control unit based on an evaluation of the detected transmitted light (abstract; [0016, 0103]).” Svanberg does not appear to teach, “introducing member being a nasogastric feeding tube adapted to be inserted into an oesophagus of the subject; an optical fiber connectable to the light source is embedded into a wall of the introducing member; the introducing member extends into a stomach of the subject; wherein the light source comprising at least two light sources having different wavelengths.” However, Kirenko teaches the deficiencies of Svanberg (Fig. 2, ref. # 30, [0040, 0048, 0061, 0062]; and ref. # 14, 15, abstract, and [0044, 0062]). It would have been obvious to one skilled in the art at the time of filing to modify Svanberg’s invention to include introducing member being a nasogastric feeding tube adapted to be inserted into an oesophagus of the subject; an optical fiber connectable to the light source is embedded into a wall of the introducing member; the introducing member extends into a stomach of the subject; and wherein the light source comprising at least two light sources having different wavelengths.
The ordinary artisan would have been motivated to modify Svanberg’s invention for at least the purpose of providing a compact means of feeding a patient while simultaneously performing diagnostic tests such as gas detection, eliminating the means of performing plural bodily insertions/tests. A single tube performing both feeding and testing is less invasive than a plurality (see at least [0061] of Kirenko).
Regarding claim 26, Svanberg teaches, “wherein an end section of the introducing member is adapted to be coupled to the optical fiber (see at least [0103], “end section” is taught by guide in deeper region of body in cavity).”  
Regarding claims 33–36, Svanberg teaches, “wherein at least one light source has a wavelength associated with an absorption band of a reference gas; wherein the reference gas is water vapour; wherein the free gas is a physiological gas or a mixture of gases; wherein the physiological gas is at least one selected from oxygen, nitric oxide, carbon dioxide, and water vapour (abstract; [0021, 0032, 0075, 0103]).”  
Regarding claims 37–38, Svanberg does not appear to teach, “wherein the control unit is configured for controlling a medical ventilator based on the distribution of the free gas, or the concentration of the free gas; wherein the control unit is configured for activating an alarm when determined that the free gas, or the distribution of the free gas, or the concentration of the free gas reaches or passes a selected threshold value.” However, Kirenko teaches the deficiencies of Svanberg (see para. [0003, 0056–0059, and 0062]). It would have been obvious to one skilled in the art at the time of filing to modify Svanberg’s invention to include wherein the control unit is configured for controlling a medical ventilator based on the distribution of the free gas, or the concentration of the free gas; wherein the control unit is configured for activating an alarm when determined that the free gas, or the distribution of the free gas, or the concentration of the free gas reaches or passes a selected threshold value.
The ordinary artisan would have been motivated to modify Svanberg’s invention for at least the purpose of alerting a technician of problematic detection values, while ensuring the human has the proper level of breathing gas to function properly.
Regarding claim 39, Svanberg teaches, “wherein the distribution of the free gas, or the concentration of the free gas, is used for determining lung functioning of the subject [0026–0030, 0103].” 
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg (US Pat. # 20090118646), in view of Kirenko (US Pub. # 20160174887), and in further view of Medlight ("Diffusing balloon catheter Model CDB", Medlight, http://www.medlight.com/pdf/Doc CDB O801E. pdf, published on December 26, 2010).
Regarding claims 22 and 23, the combination of Svanberg and Kirenko do not appear to teach, “wherein the introducing member has an expandable balloon or cuff; wherein the expandable balloon or cuff is (i) made from a light diffusing material and/or (ii) arranged at an end section of the introducing member, and/or the inner walls of the expandable balloon or cuff has a light reflecting coating.” However, Medlight teaches the deficiencies of Svanberg and Kirenko (see page 1). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Svanberg and Kirenko’s invention to include wherein the introducing member has an expandable balloon or cuff; wherein the expandable balloon of cuff is (i) made from a light diffusing material and/or (ii) arranged at an end section of the introducing member, and/or wherein the inner walls of the expandable balloon or cuff has a light reflecting coating.
The ordinary artisan would have been motivated to modify the combination of Svanberg and Kirenko’s invention for at least the purpose of ensuring homogeneous illumination of surfaces in contact with the balloon walls and ensuring accurate light dosimetry in hollow organs. 
Response to Arguments
Applicant's arguments filed 9/27/2022 and 8/29/2022 with respect to claim 40 have been fully considered but they are not persuasive. See remarks in rejection of claim 40 set forth above, and also see remarks in advisory action dated 9/12/2022
Applicant’s arguments with respect to claim(s) 18, 22, 23, 26, 28, and 32–39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach devices and systems for detecting inside a cavity of a living subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852